 UNITED KISER SERVICES
 355 NLRB No. 55 
319
United Kiser Services, LLC and Construction and 
General Laborers Union, Local 1329 
and
 North-
ern Wisconsin Regional Council of Carpenters
.  Cases 30ŒCAŒ18129 and 30ŒCBŒ5352 
July 22, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER On August 28, 2009, Administrative Law Judge Bruce 
D. Rosenstein issued the att
ached decision.  The General 
Counsel and the Charging Pa
rty each filed exceptions 
and a supporting brief.  The Respondent Employer and 
the Respondent Union each filed an answering brief to 
the General Counsel™s and the Charging Party™s excep-
tions.  The General Counsel filed reply briefs to both the 

Respondent Employer™s and the Respondent Union™s 
answering briefs.  The Charging Party filed a reply brief 
to the Respondent Employe
r™s and the Respondent Un-
ion™s answering briefs. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions, as 
explained below, and to adopt the recommended Order. 
The judge dismissed the complaint allegations that the 
Respondent Employer and the Respondent Union (La-

borers) violated Section 8(a)(1), (2), (3), and (5) and Sec-
tion 8(b)(1)(A) and (b)(2) of the Act, respectively, by 
entering into a collective-barg
aining agreement at a time 
when the Charging Party (Carpenters) was the recog-
nized representative of the unit.
2  The judge found that 
the allegations were barred 
by Section 10(b) because the 
Carpenters filed them more than 6 months after it knew 
or should have known about the conduct in question.  We 

adopt the judge™s dismissals of the allegations under Sec-
tion 10(b), but solely for the reasons explained below. 
The Employer engineers and repairs hydroelectric 
equipment.  It empl
oys individuals at its shop facility in 
Norway, Michigan, and at various jobsites. 
                                                          
 1 The General Counsel and the Charging Party have excepted to 
some of the judge™s credibility findings.  The Board™s established pol-

icy is not to overrule an administrative law judge™s credibility resolu-
tions unless the clear preponderance of all the relevant evidence con-
vinces us that they are incorrect.  
Standard Dry Wall Products
, 91 
NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have care-
fully examined the record and find 
no basis for reversing the findings. 
2 The judge also dismissed the complaint allegation that the Em-
ployer refused to negotiate with the Carpenters from August 25 to 
October 22, 2008.  We adopt the j
udge™s dismissal solely on the ground 
that the Employer™s request to dela
y bargaining so that it could consult 
with legal counsel was reasonable under the circumstances of this case. 
In late 2006, five nonmanagerial employees worked in 
the shop facility: four millwrights represented by the 
Carpenters and one electrician represented by the Labor-
ers.  The millwrights™ regular work schedule was Mon-

day through Thursday, 10 hours per day.  The Employer 
and the Carpenters were parties to a multiemployer field 
working agreement and a shop addendum agreement that 

were in effect at all pertinent times. 
In December 2006, the Employer entered into a new 
contract to service marine industry equipment in its shop.  

In early 2007, it began hiring additional employees to 
perform that work.  On or about March 1, 2007, the Em-
ployer recognized the Labor
ers as the exclusive collec-
tive-bargaining representative for those newly hired em-
ployees, and the parties entered into a collective-

bargaining agreement that purportedly applies to em-
ployees performing ﬁall work of unskilled and skilled 
natureﬂ in the Employer™s shop.  The General Counsel 

contends that the Laborers 
agreement overlaps with the 
Employer™s shop addendum agreement with the Carpen-
ters.  Neither the Employer nor the Laborers informed 

the Carpenters about th
e Laborers agreement. 
Carpenters Business Representative Greg Dhein vis-
ited the shop twice in 2007, and on January 11 and June 

19, 2008.
3  During the June 19 visit, approximately 15 
months after the Employer entered into its collective-
bargaining agreement with th
e Laborers, Dhein noticed a 
ﬁshop full of workers.ﬂ  Upon 
inquiry, Dhein learned that 
the additional employees were represented by the Labor-
ers.  On July 16, the Carpenters sent a letter to the Em-

ployer demanding that it repudiate the ﬁagreement with 
another union purporting to cover the same work and 
positions as that covered under your voluntary recogni-
tion agreement with the [Carpenters].ﬂ  On August 21, 
the Carpenters filed the instant charge against the Em-

ployer.
4  The Carpenters filed the charge against the La-
borers on October 27. 
Section 10(b) states, in pertinent part, that ﬁno com-
plaint shall issue based upon any unfair labor practice 
occurring more than six months prior to the filing of the 
charge with the Board.ﬂ  Th
e party raising Section 10(b) 
as an affirmative defense bear
s the burden of establishing 
that a complaint is time barred.  
Chinese American Plan-
ning Council
, 307 NLRB 410 (1992), review denied 
mem. 990 F.2d 624 (2d Cir. 1993).  The Board has found 
that the 6-month 10(b) period begins only when a party 
has ﬁclear and unequivocalﬂ notice of a violation of the 

Act.  
Broadway Volkswagen
, 342 NLRB 1244, 1246 
                                                          
 3 All subsequent dates are in 
2008, unless otherwise indicated. 
4 On p. 8, L. 21 of his decision, the judge inadvertently stated that 
the Carpenters filed its initial charge
 against the Employer on February 
21. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  320 
(2004), enfd. sub nom. 
East Bay Automotive Council 
v. 
NLRB, 483 F.3d 628 (9th Cir. 2007).  This burden is met 
by showing that the charging party had either actual or 
constructive knowledge of the alleged unfair labor prac-

tice more than 6 months before the filing of the charge.  
Id.  In evaluating whether a party had either actual or 
constructive notice, the Board has found that 
 [s]uch knowledge may be imputed where the conduct 

in question was sufficiently ﬁopen and obviousﬂ to pro-

vide clear notice.  Similarly, knowledge may be im-
puted where the filing party would have discovered the 
conduct in question had it exercised reasonable or due 
diligence. 
 Id. (citations and footnotes omitted). 
As noted above, the Carpenters filed the initial charge 
on August 21.  Therefore, in order to meet its 10(b) bur-

den, the Respondents must show that the Carpenters had 
actual or constructive notice of the facts giving rise to the 
charge on or before February 21.  For the reasons ex-

plained below, we find that the Respondents have estab-
lished that the Carpenters had constructive notice of 
those facts when its Business Representative Dhein vis-

ited the shop on January 11, prior to the commencement of 
the 10(b) period. 
On the morning of January 11, a Friday, Dhein met with 
the Employer™s vice president of operations, Jeff Kiser, in 
Kiser™s office at the Norway 
facility.  Later that day, 
Dhein visited the part of the shop where the majority of 

the millwrights worked, intending to talk to some of the 
employees.  Dhein testified that he did not observe any 
unfamiliar faces that day.  He
 also testified that no one 
informed him that a number of employees represented by 
the Laborers were working in the shop. 
By January 11, however, the Employer had hired ap-
proximately 11 employees who were represented by the 
Laborers to work in the shop
.  Indeed, at the time of 
Dhein™s visit, more than twice as many employees in the 
shop were represented by the 
Laborers as were represented 
by the Carpenters.  That disp
arity would have been even 
more obvious on the day of Dhein™s visit, as it fell on a 
Friday, which was not a scheduled workday for the mill-
wrights represented by the Carpenters. 
In the circumstances described above, we find that the 
fact that the Employer had hired employees who were not 
represented by the Carpenters
 was ﬁopen and obvious.ﬂ  
Broadway Volkswagen
, 342 NLRB at 1246.  We further 
find that Carpenters Business Representative Dhein would 
have discovered the newly hired employees and the fact 

that they were not represented by the Carpenters on Janu-
ary 11, had he exercised reasonable diligence.  Cf. 
Com-
craft, Inc.
, 317 NLRB 550, 550 fn. 3 (1995) (no construc-
tive notice where unlawful conduct would not have been 
ﬁreadily discovered by the Union merely by visiting the 
Respondent™s offices during operating hoursﬂ). 
For these reasons, we find that the Carpenters had con-
structive notice of the alleged violations more than 6 
months before it filed its initial charge on August 21.  Ac-
cordingly, the allegations are time barred under Section 

10(b).5 ORDER The complaint is dismissed. 
 Andrew S. Gollin, Esq.,
 for the General Counsel. 
David W. Croysdale, Esq., 
of Milwaukee, Wisconsin, for the 
Respondent Employer. 
Scott Graham, Esq., 
of Portage, Michigan, for the Respondent 
Union. 
Ying Tao Ho, Esq., 
of Milwaukee, Wisconsin, for the Charging 
Party. 
DECISION 
STATEMENT OF THE 
CASE BRUCE 
D. ROSENSTEIN
, Administrative Law Judge.  This case 
was tried before me on June 10 and 11, 2009, in Iron Mountain, 
Michigan, pursuant to individual 
complaints and notice of hear-
ing in the subject cases (the complaint) issued on December 31, 
2008,1 by the Regional Director for Region 30 of the National 
Labor Relations Board (the Board).  Thereafter, by order of the 
Regional Director, the cases were consolidated.  The underlying 
charges were filed by Northern Wisconsin Regional Council of 
Carpenters (the Charging Party or Carpenters) alleging that 
United Kiser Services, LLC (the Respondent Employer or Em-
ployer) and Construction and General Laborers Union, Local 
1329, (the Respondent Union or Laborers), has engaged in cer-
tain violations of Section 8(a)(1), (2), (3), and (5) and 8(b)(1)(A) 
and (b)(2) of the National Labor Relations Act (the Act).  The 
Respondent Employer and the Respondent Union filed timely 

answers to the complaint denying that they had committed any 
violations of the Act. 
Issue The complaint alleges that the Respondent Employer recog-
nized the Charging Party as the re
presentative of its Millwright 
Craft unit employees but when it secured additional production 
                                                          
 5 Given our dismissals of the alle
gations on this ground, we find it 
unnecessary to pass on the judge™s 
finding that the Carpenters had 
actual notice of the violations outside of the 10(b) period through Un-
ion Steward Michael Manowski. 
Additionally, in adopting the judge™s dismissals, we do not rely on 
his finding that the allegati
ons were also untimely under 
Local Lodge No. 1424 (Bryan Mfg.)
, 362 U.S. 422, 417 (1960), 
because the alleged 
violations occurred outside the 10(b) period.  
Bryan Mfg.
, which in-volved a party with undisputed noti
ce of the allegations outside the 
10(b) period, did not alter the Board™s well-established law that the 

10(b) period begins to run only afte
r the aggrieved party receives actual 
or constructive notice of a violation of the Act.  See 
Broadway Volks-
wagen, 342 NLRB at 1246. 
1 All dates are in 2008, unless otherwise indicated. 
 UNITED KISER SERVICES
, LLC  321
work to be performed at its fac
ility it assigned the work to em-
ployees represented by the Respondent Union rather then to the 
Charging Party.  Additionally, the complaint alleges that the 
Respondent Employer granted recognition to, entered into an 
agreement and since about March 1, 2007, has maintained and 
enforced a collective-bargaining agreement with Respondent 
Union as the exclusive representative of employees performing 
the additional work even though the Respondent Union was not 
the exclusive collective-bargaining
 representative of the employ-
ees performing the work.  The complaint further alleges that the 
Respondent Employer refused to bargain with the Charging Party 
and thereafter, unlawfully delayed bargaining.  The complaint 
against the Respondent Union alleges that it received assistance 
and support from the Employer which referred all new employ-
ees performing the additional work to the Respondent Union 
rather than to the Charging Party.  The complaint also alleges that 
when Respondent Union obtained recognition from and entered 
into a collective-bargaining agre
ement with the Respondent Em-
ployer, it did so even though it was not the lawfully recognized 
bargaining representative of the unit. 
On the entire record, including my observation of the de-
meanor of the witnesses, and after considering the briefs filed by 
the General Counsel,
2 the Charging Party, Respondent Employer, 
and the Respondent Union, I make the following 
FINDINGS OF 
FACT
 I.  JURISDICTION
 The Employer, with an office and place of business in Nor-
way, Michigan, is engaged in the business of repairing hydroelec-
tric equipment.  The Employer, during the past calendar year, in 
conducting its business operations purchased and received goods 
valued in excess of $50,000 directly from points outside the State 
of Michigan.  The Respondent Employer and the Respondent 
Union admit and I find that the 
Employer is engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the Act 
and that the Charging Party and the Respondent Union are labor 
organizations within the meaning 
of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Background Since on or about January 1, 2006, the Charging Party has 
been the designated exclusive collective-bargaining representa-
tive of the Millwright Craft employees and has been recognized 
as the representative by Respondent Employer.  In early 2007, 
the Employer established a new line of business to service the 
marine equipment industry that is performed entirely in its facil-
ity.  On or about March 1, 2007, the Employer recognized the 
Respondent Union as the exclusive collective-bargaining repre-
sentative for an appropriate unit of production employees to per-
form the marine equipment work exclusive of the Millwright 
Craft employees. 
The Respondent Employer and the Respondent Union are par-
ties to a multiemployer field agreement effective by its terms 
                                                          
 2 Based on my decision herein, it 
is not necessary to address the 
General Counsel™s request found in fn. 3 of its brief to reconsider my 

prior ruling to admit GC rejected Exhs. 20Œ31 into the record. 
from May 1, 2005 (January 1, 2006, for the Respondent Em-
ployer) through April 30, 2010 (Jt. Exh. 5).  The Respondent 
Employer and the Respondent Union are also parties to a Ware-
house & Maintenance Shop Agr
eement effective from May 1, 
2005 (March 1, 2007, for the Respondent Employer) through 
April 30, 2010 (Jt. Exh. 6). 
The Respondent Employer and the Charging Party were par-
ties to a multiemployer field wo
rking agreement effective from 
May 26, 2002 (January 1, 2006, for the Respondent Employer) 
through May 31, which agreement has been renewed and is pres-
ently in effect (Jt. Exh. 3).
3 The Respondent Employer and the Charging party were par-
ties to a Shop Agreement effective from January 1 through May 
31, 2006 (Jt. Exh. 4). 
At all material times, William Harris is the president of the 
Employer, Jeff Kiser serves as vice president of operations, and 
Joseph Spinnato is the shop manage
r.  Joseph Gallino is the field 
representative for the Respondent Union.  Greg Dhein is the 
business representative for the Charging Party and Michael 
Manowski serves as the Charging Party shop steward in the facil-
ity. 
B.  The 8 (a)(1), (2), (3), and (5) and 8(b)(1)(A) and 
(b)(2) Allegations 
1.  The position of the parties 
The General Counsel alleges that the acquisition of the marine 
equipment work should have be
en performed by the Millwright 
Craft employees represented by the Charging Party.  It further 
asserts that when the Respondent Employer granted recognition 
to, entered into an agreement on March 1, 2007, and since then 
has maintained and enforced the collective-bargaining agreement 
with Respondent Union as the exclusive bargaining representa-
tive of the employees performing the marine equipment work it 
did so even though Respondent Union was not the exclusive 
collective-bargaining representative of the unit. 
The Respondent Employer and the Respondent Union argue 
that the underlying charges are barred by Section 10(b) of the 
Act. 
2.  The facts 
Manowski was appointed the Charging Party shop steward by 
Dhein around 2002 while employed with one of the predecessor 
employers.
4  While Manowski testified that he stopped serving as 
                                                          
 3 Sec. 1.2 of the agreement states 
that the Union has claimed and the 
Employer is satisfied 
and acknowledges that the Union represents a 
majority of the Employer™s employees in the bargaining unit covered 
by this Labor Agreement.  The Employer recognizes the Union as the 

exclusive bargaining agent under Sec. 9(a) of the National Labor Rela-

tions Act for all employees who perfo
rm work within such collective 
bargaining unit for all present and future job sites within the geographi-
cal jurisdiction covered by this Agreement.  The Charging Party geo-

graphical jurisdiction is defined on pp. 35Œ37 of the Agreement and is 
strictly limited to Wisconsin counties and a portion of Menominee 
County in Michigan.  The Employer™s 
facility is located in Dickinson 
County and is not included in the jurisdictional coverage of the Agree-
ment. 
4 Dhein testified that he appointed Manowski the Charging Party 
steward in 2002 or 2003 and has never 
rescinded the appointment.  The 
business history of the Employer is detailed in the stipulated facts (Jt. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  322 
the shop steward around 2003, he
 admitted that he never in-
formed the Charging Party or the Respondent Employer of his 
resignation and that he continued to hold the steward position 
after he commenced employment with the Employer in January 
2006.5 Manowski acknowledged that he never filed or handled a 
grievance while serving as steward nor did he take any actions on 
behalf of employees.  He asserted that this was due primarily to 
the harmonious workin
g relationship with the Employer and a 
lack of problems raised by the 
Millwright Craft employees in the 
shop.  Manowski, however, has filled out documents for the 
Charging Party during his tenure as steward and has forwarded 
them to the Carpenter union office. 
Manowski noted that he first observed laborer employees in 
the Shop performing marine eq
uipment work between January 
and June 2007.  He estimated that approximately 12 employees 
were hired during this period.  These employees work in the next 
bay from his assigned location a
nd he regularly eats lunch and 
socializes with them during the workday.  Manowski testified 
that while he has not seen or read a copy of the Respondent Un-
ion™s Shop Agreement, he has di
scussed the benefits contained 
therein with the laborer employees. 
On February 9, 2009, Manowski was summoned to Kiser™s of-
fice and was presented with a typed document titled ﬁDeclaration 
of Michael Manowski.ﬂ  He testified that the Declaration was not 
based on his words but he read it and signed the statement (GC 
Exh. 1(ii)).  In response to my questions concerning each of the 
11 paragraphs in the Declaration, Manowski testified that with 
the exception of paragraph 11 that he did not fully understand, all 
other paragraphs were accurate and correct.
6 Dhein has been the Charging Party business agent/ 
Organizer for approximately 8 years and services around 800 
Millwright represented employees including the 4Œ6 shop Mill-
wrights at the Respondent Employer.  He testified that he has 
been the principal point of contact for the Respondent Employer 
Millwright Craft employees since January 2006, and for a num-

ber of years prior to that time with the predecessor employers. 
                                                                                            
 Exh. 1).  In his pretrail affidavit given to the Board in 2008, Dhein 
confirmed that Manowski is currently
 the shop steward.  He further 
acknowledged that Manowski, as the incumbent steward, had a duty to 
report to him any new employees that were working in the shop but in 
this situation the system failed.  It is further noted that Dhein, on May 

27, returned Manowski™s telephone call to discuss his inquiry about the 
negotiation of the successor shop agreement (GC Exh. 37).  This rein-
forces the conclusion that Manowski 
is an agent of the Charging Party 
and Dhein recognizes him as the Ca
rpenter steward.  Indeed, Dhein 
conceded that Manowski had no qualifier or reduced steward duties. 
5 Spinnato credibly testified that
 Manowski informed him shortly af-
ter he became shop manager in Ju
ly 2006 that he was the Carpenter 
shop steward. 
6 Manowski stated that Kiser did not inform him the meeting was 
voluntary nor did he assure him that 
no reprisals would be taken against 
him if he did not execute the Decl
aration.  Manowski opined that he 
signed the Declaration because he belie
ved he did not have a choice.  I 
note that the complaint did not allege a violation of the Act based on 

this conduct nor did the General Counsel request to amend the com-
plaint at the hearing to address this issue.  
Johnnie™s Poultry Co., 
146 
NLRB 770 (1964). 
Dhein stated that between Janua
ry 1, 2006, and June 2008, he 
visited the Respondent Employer™s facility on eight separate 
occasions.  He maintains, in the regular course of business, a 
written day-timer in which he r
ecords meetings/appointments and 
also keeps a spiral notebook of telephone calls (GC Exhs. 32, 33, 
34, 37, and R. Exh. 1). 
The 2006 day-timer reflects that Dhein visited the facility on 
March 16 and 22, April 10, and October 25, 2006.  The purpose 
of the March 16 and 22, 2006 meetings were to finalize a Shop 
Agreement between the Respondent Employer and the Charging 
Party.  Dhein met with Kiser on both dates and a Shop Agree-
ment was tentatively agreed upon that was thereafter finalized on 
April 10, 2006 (Jt. Exh. 4).  The parties agreed to effective dates 
of January 1, 2006, to May 31. 
The purpose for the October 25, 2006 meeting was to discuss 
the performance of two Millwright
 employees and was arranged 
by Spinnato.  Dhein agreed to remove one of the two employees 
from the apprenticeship program.  As of October 2006, there 
were four Millwright Craft empl
oyees working in the shop and 
one electrician.  The electrician was the only laborer working in 
the shop and was represented for collective bargaining by the 
Respondent Union.  At no time during this meeting did Spinnato 
inform Dhein of any new work that he anticipated acquiring in-
cluding the marine industry line of business because contracts for 
that work were not finalized until December 2006. 
In 2007, Dhein was present at the facility on two occasions, 
February 2 and July 23, 2007.  
During the February 2, 2007 visit 
to the facility Dhein met with Kiser in his office and they had 
preliminary discussions about executing an International Agree-
ment.  An International Agreement allows the Employer to take 
its field Millwright employees to perform work outside the State 
of Wisconsin.  Dhein testified that while he normally stops in the 
shop to visit and talk to the 
Millwright Craft employees, he has 
no recollection of doing so after his meeting with Kiser. 
Dhein stated that on his next visit to the facility on July 23, 
2007, he met with Kiser in his office around 10:30 a.m.  They 

discussed additional issues surrounding the execution of an Inter-
national Agreement but were unable to reach an understanding 
(GC Exh. 35).  The meeting lasted approximately 1 hour and 
Dhein departed the facility without going into the shop to talk 
and visit with the Millw
right Craft employees. 
On January 11, Dhein met with Kiser in his office.  The pur-
pose of the meeting was to sign-up three new field Millwright 
employees in the union.  After the meeting, Dhein went to lunch 
and then returned to the shop with the intention of talking to 
some of the Millwright Craft employees.  He proceeded to bay 1 
where the majority of the Millwr
ight Craft employees work (GC 
Exh. 36; R. Exh. 7), but did not have any recollection of how 
long he stayed or who he spoke with
.  He testified that he did not 
observe any unfamiliar faces and 
no one informed him that a 
number of laborer employees were now working in the shop. 
By letter dated March 24, the Charging Party notified the Em-
ployer that they intended to open the Shop Agreement for modi-
fication (GC Exh. 2). 
The parties held their first negotiation session on June 19.  It 
was at this meeting that Dhein learned for the first time that la-
borer employees had been hired in early 2007 to perform produc-
tion work in the shop for the marine equipment line of business 
 UNITED KISER SERVICES
, LLC  323
and were still presently working in that capacity.  He also learned 
that the laborer employees were represented for collective-
bargaining purposes by the Respondent Union and a contract had 
been executed with the Employer (Jt. Exh. 6). 
3.  Discussion 
Section 10(b) is a statute of limitations and is not jurisdictional 
in nature.  The Respondent Employer and the Respondent Union 
have the burden of showing that the Charging Party knew or 
should have known prior to the 10(b) period that the disputed 
work was being performed by employees represented by the 
Laborers.  
Dutchess Overhead Doors, 
337 NLRB 162 (2001). 
Section 10(b) of the Act states 
that ﬁno complaint shall issue 
based upon any unfair labor practice occurring more than 6 
months prior to the filing of the charge with the Board and the 
service of a copy thereof upon the person against whom such 
charge is made.ﬂ  The 10(b) period begins to run when the ag-
grieved party receives actual or co
nstructive notice of the conduct 
that constitutes the alleged unfair labor practice.  
Concourse 
Nursing Home, 
328 NLRB 692, 694 (1999).  ﬁThe concept of 
constructive knowledge incorporat
es the notion of due diligence, 
i.e., a party is on notice not only of facts actually known to it but 
also facts that with ‚reasonable diligence™ it would necessarily 
have discovered.ﬂ  
Nursing Center at Vineland, 
318 NLRB 337, 
339 (1995). 
In Moeller Bros. Body Shop, Inc., 
306 NLRB 192 (1992), the 
Board held that the ﬁUnion is chargeable with constructive 
knowledge by its failure to ex
ercise reasonable diligence by 
which it would have much earlier learned of the Respondent™s 
contractual noncompliance.ﬂ 
The Board has also held that based on the factual context unit 
employees™ knowledge can be imputed to their bargaining repre-
sentative for the purposes of determining whether the Section 
10(b) period commences.  
Courier-Journal, 
342 NLRB 1093, 
1103 (2004); 
Goski Trucking Corp., 
325 NLRB 1032, 1034 
(1998).
7 The Charging Party filed its initial charge against the Respon-
dent Employer on August 21, more
 than 19 months after the first 
laborer employees were hired in
 January 2007, and 16 months 
after the execution of the Shop 
Agreement between the Employer 
and the Respondent Union on March 1, 2007. 
I find, for the following reasons, that the Charging Party had 
actual or constructive knowledge 
of the existence of the Shop 
Agreement and/or that the employees represented by the Respon-
dent Union were performing the marine equipment work in the 
facility more then 6 months prior 
to the filing of the unfair labor 
practice charge on August 21. 
The evidence establishes and Spinnato confirmed that at the 
inception of his employment in July 2006, the compliment of 
employees in the shop consisted of four Millwright Craft em-
ployees represented by the Charging Party and one electrician 
represented by the Respondent Union. 
                                                          
 7 In the 
Goski case the administrative law judge found that the union 
steward knew of the existence of the 
issue in dispute outside the 10(b) 
period and his knowledge
 could be imputed to the Union since the 
steward acted as an agent.  See also 
Carpenters Local 17 (A&M Wall-
board), 
318 NLRB 196 fn. 3 (1995). 
In late December 2006, the Employer acquired additional 
work in the marine equipment industry.  In January 2007, Spin-
nato contacted Gallino to discuss entering into a Shop Agreement 
to cover the labor employees that would be performing the pro-
duction work for the marine equipment line of business.  Such an 
Agreement was ultimately signed with an effective date of March 
1, 2007.  Spinnato began to hire a laborer work force in January 
2007, and by March 2007, had five laborers working in the shop.  
Thereafter, four additional laborers were hired in the remaining 
portion of 2007 (R. Exh. 2). 
The General Counsel argues that Dhein exercised due dili-
gence by visiting the facility on 
eight occasions between January 
2006 and June 2008, but was never told by anyone nor did he 
observe that laborers were perf
orming the marine equipment line 
of work.  The General Counsel further argues that Dhein made 
reasonable efforts to uncover the existence of this work including 
making shop visits but did not learn about the hiring of the la-
borer employees who were represented by the Respondent Union 
until June 2008. For the following reasons, I find
 that the General Counsel did 
not conclusively establish the underpinnings of this argument. 
The evidence discloses that Dhein 
made four visits to the facil-
ity in 2006.  These visits occurred on March 16 and 22, April 10, 
and October 25, 2006.  During this period the compliment of 
employees in the shop consisted of four Millwright Craft em-
ployees and one electrician.  Thus, any visits during 2006 would 
not have uncovered the existence of the laborer employees due to 
the fact that the first hires did not commence employment until 
January 2007. 
In the year 2007, Dhein made two visits to the facility on Feb-
ruary 2 and July 23, 2007.  Dhein testified that he had no recol-
lection of visiting the shop after completing his meeting on Feb-
ruary 2, 2007, and did not visit the shop after his meeting with 
Kiser on July 23, 2007.  Therefore, in the absence of visiting the 
shop on any occasions in 2007, it was impossible for Dhein to 
have learned whether 
laborers were working in the facility on the 
marine equipment line of business.  Such inaction does not dis-
play due diligence.  This is in 
stark contrast to the unrebutted 
testimony of Gallino who regularly visits the shop once or twice 
a week to meet with Employer 
officials and interact with the 
laborer employees the Respondent Union represents.
8 Dhein also testified that he visited the shop on January 11, af-
ter having lunch but did not observe any unfamiliar faces.  The 
January 11 visit was on a Friday and Dhein acknowledged that it 
could have been a scheduled nonworkday as the shop employee™s 
work a four 10-hour workweek.
9  In any event, I find that had 
Dhein exercised due diligence during the entire year of 2007, by 
regularly talking to Manowski or going into the shop work 
area/visiting the facility on a more 
frequent basis, he could have 
learned that laborers were working in the shop. 
                                                          
 8 Gallino, in his testimony, addressed the openness of the shop area 
which permits a clear view of all employees working in the bay areas.  
Indeed, although only 5™ 4ﬂ tall, Gallino asserted that when he visits the 
shop area he has no problem in obs
erving both the Millwright and 
laborer employees who are working in bays 1, 2, and 3 (R. Exh. 7). 
9 Spinnato confirmed that the Millwright employees work schedule 
in the shop is four 10-hour days MondayŒThursday. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  324 
Manowski, who was appointed the Carpenter shop steward by 
Dhein and has held the position since at least January 1, 2006, 
credibly testified that he was aware since at least early 2007 that 
the production employees represented by the Respondent Union 
were performing the disputed work
 in the facility and that they 
were working under a collective-bargaining agreement between 
the Employer and the Respondent Union.  He further testified 
that as shop steward he is the point of contact for the employees 
to discuss terms and conditions of employment with the Em-
ployer. 
Even if Dhein was not persona
lly aware of the Laborers Shop 
Agreement prior to June 2008, it
 is undisputed that Manowski 
was fully aware that the disputed work was being performed by 
employees represented by the Re
spondent Union in the facility 
under a collective-bargaining agreem
ent with the Employer since 
at least early 2007.  Thus, Manowski™s knowledge is imputed to 
the Charging Party.  See 
Goski Trucking Corp. 
and Courier-
Journal, above. Additionally, even if the Charging Party lacked actual knowl-
edge of the conduct underlying the unfair labor practice charge, it 
had constructive knowledge of the conduct well in advance of 
June 2008.  With any reasonable diligence, Dhein could have 
discovered prior to June 2008 that the disputed work had been 
performed since at least early 2007 and continued through 2008.  
See 
Moeller Bros. Body Shop, Inc.
, above (the Union is charge-
able with constructive knowledge 
by its failure to exercise rea-
sonable diligence by which it woul
d have much earlier learned of 
the Respondent™s contractual noncompliance).
10 For all of the above reasons, and particularly noting that the 
Charging Party had actual or constructive notice that employees 
represented by the Respondent Union were performing the dis-
puted work under a collective-bargaining agreement more than 6 
months prior to the filing of the initial charge on February 21, I 
find that the subject unfair labor practice charges are time-barred 
under Section 10(b) of the Act.
11 Accordingly, I recommend that the 8(a)(1), (2), (3), and (5) 
and 8(b)(1)(A) and (2) charges be dismissed in there entirety.
12 C.  The Respondent Employer™s Refusal to Negotiate 
The General Counsel alleges in paragraph 10 of the complaint 
in Case 30ŒCAŒ18129 that since on or about August 25, the 
Employer has refused to negotiate with the Charging Party.
13                                                            
 10 I further find that the complaint is
 untimely under Sec. 10(b) of the 
Act because the only unlawful cond
uct alleged is based upon a time-
barred eventŠthe March 1, 2007 execution of the Laborers Shop 
Agreement.  
Local Lodge No. 1424 (Bryan Mfg.), 
362 U.S. 411, 417 
(1960) (the complaints were time barred because the conduct occurring 

within the limitations period can be 
charged to be an unfair labor prac-
tice only through reliance on an earlier unfair labor practice and to 
permit the [time-barred] event itself to 
be so used in effect results in 
reviving a legally defunct claim). 
11 The charge in the CB case was filed on October 27. 
12 In view of my finding that the s
ubject charges were untimely filed, 
it is not necessary to address the General Counsel™s arguments found on 
pp. 37Œ54 of its posthearing brief as well as similar arguments ad-
vanced by the Charging Party. 
13 The record confirms, and the par
ties stipulated, that the Employer 
and the Charging Party met on June 19, August 14, November 7, and 
December 4 to negotiate a successor Shop Agreement.  No bargaining 
The Employer defends its conduct by asserting that the Charging 
Party insisted upon negotiating to expand the scope of the bar-
gaining unit, a permissive subject of bargaining, to which it law-
fully exercised its right not to engage in bargaining.  The Re-
spondent further argues that it did not refuse to negotiate on Au-
gust 25 because the Shop Agreement with the Charging Party 
extended for an additional year through May 31, 2009. 
The Board has held that an impasse created in part ﬁon bar-
gaining about a permissive subject is invalid under the Actﬂ and 
constituted an independent viol
ation of Section 8(a)(5).  
Quality 
House of Graphics, 
336 NLRB 497, 510 (2001).  See also 
Read-ing Rock, Inc., 
330 NLRB 856, 861 (2000) (a party may advance 
a proposal on a permissive subject of bargaining . . . so long as it 
does not insist upon it as a price for an overall agreement) and 
Raymond F. Kravis Center for the Performing Arts, 
351 NLRB 
143, 144 (2007) (as explained more fully in the judge™s decision, 
the respondent insisted to impasse that, inter alia, the collective-
bargaining agreement would apply only to those workers referred 
from the union™s hiring hall.  The judge found, and we agree, that 
this constituted an insistence by 
the respondent on changing the 
scope of the bargaining unit, which included all workers perform-
ing stagehand work.  The scope of the bargaining unit is a per-
missive subject of bargaining over 
which a party may not insist to 
impasse.  Thus, we find that the respondent™s declaration of im-
passe was unlawful).  A union™s insistence upon permissive sub-
jects of bargaining to the point of
 impasse likewise, constitutes a 
per se refusal to bargain.  
NLRB v. Longshoremen (ILA) South 
Atl. & Gulf Coast Dist. (Lykes Bros. S.S. Co.)
, 443 F.2d 218 (5th 
Cir. 1971), enfg.
 181 NLRB 590 (1970). 
1.  Facts 
The Shop Agreement between the Charging Party and the Re-
spondent Employer was scheduled to terminate on May 31.
14  By 
letter dated March 24, the Charging Party notified the Respon-
dent Employer of its intention to renegotiate the Shop Agreement 
(GC Exh. 2).
15 The parties stipulated that four collective-bargaining sessions 
were held for the purpose of renegotiating the Shop Agreement 
(Jt. Exh. 1). 
Spinnato testified that he attended all of the negotiation ses-
sions and stated that during the August 14 meeting he asked 
Dhein whether the Carpenters intended to represent everyone in 
the shop.  Dhein replied that we do not have a position and are 
not taking a stance.
16                                                                                             
 sessions have been held between th
e Employer and the Charging Party 
since March 6, 2009. 
14 The Shop Agreement by its terms may be renewed from year to 
year unless either party gives 90 da
ys advanced notice to the other. 
15 Dhein independently requested to renegotiate the parties™ Shop 
Agreement in May 2008, as he was unaware of the Charging Party™s 

March 24 letter.  He testified that
 he knew the Shop Agreement was 
about to expire but did not focus 
on the time constraints contained 
therein in order to open negotiations. 
16 By letter dated July 16, the Char
ging Party informed the Employer 
that they recently learned that it ha
d signed an agreement with another 
union to cover the same work a
nd positions as provided under their 
Shop Agreement.  The Charging Party stated that if the Agreement is 
not repudiated, it will have no choice but to pursue our legal remedies 
(GC Exh. 4). 
 UNITED KISER SERVICES
, LLC  325
By email dated August 25, the Employer informed the Charg-
ing Party that they could not me
et on September 4 as originally 
planned.  Rather, the Employer needed to postpone the meeting 
until further notice in order to review the union jurisdiction mat-
ter in the shop between the La
borers and the Millwrights (GC 
Exh. 5). By letter dated October 22, the Employer acknowledged that it 
had previously suspended negotiations in order to obtain a legal 
review of the jurisdictional issue, and now that the review has 
been completed, it was prepared to resume negotiations (GC Exh. 
6). 2.  Discussion 
I find that the Respondent Employer did not refuse to negotiate 
on August 25 for the following reasons. 
First, the correspondence between the parties establishes that 
the Employer postponed negotiations pending its review of the 
jurisdictional issue raised by th
e Charging Party in its letter of 
July 16, and the filing of the subject charge against the Employer 
on August 21.  Contrary to the General Counsel, I find that there 
was never a firm refusal to negotiate by the Employer.  Indeed, 
once the legal review was finalized, the Employer agreed to re-
sume negotiations and held two a
dditional bargaining sessions on 
November 7 and December 4.  See 
Massey-Ferguson, Inc., 
184 
NLRB 640, 644 fn. 6 (1970) (employer notified the union that it 
was suspending bargaining to ob
tain legal advice regarding the 
impact of a decertification petition).
17 Second, I find that there was never an obligation by the Em-
ployer to commence negotiation
s for a successor Shop Agree-
ment because neither of the parties gave 90 days advance notice 
to the other to open negotiations.  Indeed, the Charging Party 
Attorney conceded this fact in a January 23, 2009 letter to the 
Regional Director wherein he stated that neither party gave the 
required 90 days advance notice to the other and therefore, the 
Shop Agreement renewed for the time period of June 1 through 
May 31, 2009 (R. Exh. 24).
18  Therefore, since the Respondent 
Employer never had an obligation to negotiate over a successor 

Shop Agreement in the first place, it did not independently refuse 
to do so on August 25, or unlawfully delay the bargaining proc-
ess.  Since the Shop Agreement renewed on June 1, the actions of 
the Employer in voluntarily meeting with the Charging Party to 
explore possible revisions to the existing agreement cannot be 
construed as a waiver by the Employer in not previously object-
ing to the timeliness of the reopener notice. 
Lastly, I note that the Respondent Employer argues that it was 
privileged to not engage in ba
rgaining on August 25 because the 
Charging Party insisted upon negotiating to expand the scope of 
the unit, a permissive subject of bargaining. 
                                                          
 17 The General Counsel™s reliance on 
Dresser Industries, 
264 NLRB 
1088 (1982), is misplaced.  In that case the respondent refused to con-
tinue bargaining with the union.  In the subject case, bargaining was 

postponed not permanently canceled. 
18 See also GC Exhs. 16 and 18, that 
confirms this fact and notes that 
no future contract negotiations are necessary. 
Contrary to the Respondent Employer, I find that the facts do 
not substantiate this position.  Ra
ther, Spinnato testified that he 
asked Dhein at the August 14 negotiation session whether the 
Charging Party intended to represent everyone in the shop and 
Dhein replied that they have no position and are not taking a 
stance.  Charging Party Director
 of Organizing Mark Kramer, 
who attended the August 14 negotiation session, testified that he 
never informed any of the Employer negotiators that the Mill-
wright Craft employees should be performing the marine equip-
ment line of work.  Further, there was no evidence presented by 
the Respondent Employer that the Charging Party attempted to 
negotiate over expanding the scope of the unit or that they would 
negotiate to impasse on this issue at any of the bargaining ses-
sions held between the parties.
  Lastly, the Respondent Em-
ployer™s reliance on the Charging Party™s letter of July 16 is also 
unavailing.  Nothing contained therein establishes that the Charg-
ing Party intended to negotiate over expanding the scope of the 
unit. Based on the totality of the a
bove discussion, however, I find 
that the Respondent Employer did not refuse to negotiate with the 
Charging Party on August 25 or unlawfully delay bargaining. 
Therefore, I recommend that paragraph 10 of the complaint be 
dismissed and further recommend that the Respondent Employer 
did not violate Section 8(a)(1) and (5) of the Act. 
CONCLUSIONS OF 
LAW 1.  United Kiser Services, LLC is an employer engaged in 
commerce within the meaning of S
ection 2(2), (6), and (7) of the 
Act. 
2.  The Charging Party and the Respondent Union are labor 
organizations within the meaning 
of Section 2(5) of the Act. 3.  Respondent Employer did not violate Section 8(a)(1), (2), 
(3), and (5) of the Act because the underlying original and 
amended unfair labor practice charges were untimely filed and it 
did not refuse to negotiate or unlawfully delay bargaining as 
alleged in the complaint. 
4.  Respondent Union did not violate Section 8(b)(1)(A) and 
(b)(2) of the Act because the u
nderlying unfair labor practice 
charge was untimely filed. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
19 ORDER The complaint is dismissed. 
                                                          
 19 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 